                                                   Notice Recipients
District/Off: 0971−3                     User: kandersen                     Date Created: 11/8/2018
Case: 18−31023                           Form ID: NDC                        Total: 11


Recipients of Notice of Electronic Filing:
ust         Office of the U.S. Trustee / SF  USTPRegion17.SF.ECF@usdoj.gov
tr          David Burchard          TESTECF@burchardtrustee.com
                                                                                                               TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Deborah Miller Zuranich       3053 Fillmore St #245      San Francisco, CA 94123
cr          Synchrony Bank        c/o PRA Receivables Management, LLC         P.O. Box 41021       Norfolk, VA 23541
smg         Chief Tax Collection Section      Employment Development Section         P.O. Box 826203       Sacramento, CA
            94230
smg         CA Employment Development Dept.           Bankruptcy Group MIC 92E        P.O. Box 826880       Sacramento,
            CA 94280−0001
smg         CA Franchise Tax Board        Special Procedures Bankruptcy Unit      P.O. Box 2952      Sacramento, CA
            95812−2952
14850554 Synchrony Bank           c/o PRA Receivables Management, LLC         PO Box 41021        Norfolk, VA 23541
14849312 Tellone Financial         6200 E. Canyon Rim Rd. Ste 201       Anaheim Hills, CA 92807
14849313 Washoe County Tax Assessor            1001 E. 9th St.     Reno, NV 89512
14855587 Washoe County Treasurer           P.O. Box 30039        Reno, NV 89520
                                                                                                               TOTAL: 9




      Case: 18-31023           Doc# 20-1        Filed: 11/08/18        Entered: 11/08/18 10:20:25             Page 1 of
                                                             1
